Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on 8/4/2022.
The application has been amended as follows: 
Claim 14, line 10 is amended to read “a cost of fuel consumption of the transportation vehicles of the platoon,”
Claim 15, line 8 is amended to read “a cost of fuel consumption of the transportation vehicles of the platoon,”
Both are independent claims, amended to match the claim language of independent Claim 1 and provide antecedent basis for subsequent limitations.  It appears that this was a simple clerical error.
Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belapurkar, US 20190236959, teaches a platooning system which takes energy cost into account during fleet formation and route planning [0090], the parameters of calculating the cost including the profile of the roadway itself [0078] and the aerodynamics of traveling behind other vehicles. [0062]  However, the quality of communications service, current or predicted, is not used for the group formation or calculating costs.
Seenumani, US 20180366005, teaches a vehicle platooning system which includes a cost function for group formation and change points for the group [0202-0204].  The reference also teaches separating the vehicles of the platoon when entering an area of poor communication [0383] or splitting the platoon into 2 or more smaller platoons in response to this determination [0362], however this action is in spite of the previous cost function, not included in it.  Therefore, the Seenumani reference appears to teach away from Claim 1’s limitation ”and wherein the cost of fuel consumption includes … a cost of fuel consumption when the adapting the speed of the transportation vehicles to achieve a first distance greater than the minimum inter-vehicular distance when the pQoS is below a predetermined threshold level.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663